Citation Nr: 0210358	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for a back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to October 
1970 and from July 1974 to November 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.


REMAND

The veteran claims entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
a back disorder.  Specifically, the veteran alleges that VA 
medical treatment for substance abuse, namely a fall from a 
ladder while participating in a work program during his 
hospitalization for substance abuse, caused him to develop a 
back disorder.  The veteran also alleges that residuals of 
this accident include herniated discs at L2-3 and L3-4, 
requiring additional treatment.  A review of the record leads 
the Board to conclude that additional development is needed 
in this case before proceeding with appellate disposition, as 
the record does not contain sufficient development to make a 
decision on the veteran's claim at this time.

A preliminary review of the record discloses that the veteran 
claims entitlement to compensation under 38 U.S.C.A. § 1151 
based on participation in a "compensated work therapy" 
program.  The veteran's claim was denied in a May 1999 rating 
decision, which considered the provisions of 38 U.S.C.A. 
§ 1151(a)(1) in determining that the medical evidence "fails 
to establish that VA medical or educational services 
proximately caused the incident which led to the veteran's 
claim additional disability or that the veteran has any 
additional disability as a result of his fall at a worksite 
during VA treatment."  However, the Board observes that the 
RO appears to have applied the wrong standard, and failed to 
determine whether the veteran's back disorder was 
"proximately caused (A) by the provision of training and 
rehabilitation services . . . as part of an approved 
rehabilitation program . . . or (B) by participation in a 
program (known as a "compensated work therapy program" 
under section 1718 . . . ."  See 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.358(c)(5).  In this regard, 
the Board observes that recent regulatory changes permit the 
Board to readjudicate the veteran's claim under the correct 
statutory provision, despite the RO's failure to do so.  See 
67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903(c)) (permitting the Board to consider a 
law not considered by the RO, with notice to the veteran and 
his representative where such consideration may result in a 
denial of the appeal).  Nevertheless, the Board points out 
that, because the RO did not address the veteran's claim 
under the correct statutory provision, the veteran has not 
received adequate notice or an opportunity to submit argument 
or evidence in support of his claim.  As such, the Board 
finds that the veteran would be prejudiced if the Board 
proceeded with his appeal without consideration of 
38 U.S.C.A. § 1151(a)(2) and 38 C.F.R. § 3.385 by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (in order 
to avoid prejudice against the claimant when the Board 
addresses a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument; whether he or she has been given an adequate 
opportunity to actually submit such evidence and argument; 
and whether the statement of the case provided to the 
claimant fulfills the regulatory requirements).  See also 
VAOPGCPREC 16-92 (July 24, 1992).  The Board also notes that 
it is unclear whether the veteran's participation in a 
compensated work therapy program was verified, and thus, the 
RO should confirm the veteran's participation in such a 
program prior to adjudicating his claim.  Therefore, the 
Board construes the analysis of the veteran's claim under the 
standard provided by 38 U.S.C.A. § 1151(a)(2) as an initial 
adjudication of the veteran's claim, and has determined that 
the case should be remanded to the RO for consideration of 
the veteran's claim under 38 U.S.C.A. § 1151(a)(2). 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

Following confirmation of the veteran's 
participation in a compensated work 
therapy program, the veteran's claim 
should again be reviewed by the RO on the 
basis of the 38 U.S.C.A. § 1151(a)(2) and 
38 C.F.R. § 3.358.  The RO should then 
review all of the evidence of record and 
readjudicate the issue on appeal on the 
basis of all the evidence.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


